COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00215-CR


TERRELL FERGUSON                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                    ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      After appellant Terrell Ferguson’s appointed counsel filed an Anders brief

and motion to withdraw as counsel in this probation revocation appeal, appellant

sent a letter to the court in which he asked the court to dismiss his appeal.

Construing these documents together, we conclude that rule of appellate

procedure 42.2(a)’s requirements have been met, and we dismiss the appeal.

See Tex. R. App. P. 42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                        BOB MCCOY
                                        JUSTICE


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 27, 2013




                                2